DETAILED ACTION

Status of the Application
	Claims 1-22 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of November 19, 2018 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 1, 9, and 15 are objected to because of the following informalities: --the geographic regions-- should be inserted to replace “the regions” to maintain consistency of terminology throughout the claims. Appropriate correction is required.

	Claims 2, 10, and 16 are objected to because of the following informalities: --the selected set of predefined geographic regions-- should be inserted to replace “the selected set of regions” to maintain consistency of terminology throughout the claims. Appropriate correction is required. 

	Claims 4, 5, 18, and 19 are objected to because of the following informalities: --the selected set of predefined geographic regions-- should be inserted to replace “the selected group of regions” to maintain consistency of terminology throughout the claims. Appropriate correction is required. 


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,144,938 (reference application) in view of Pliha (US Patent No 7,954,698, June 7, 2011) Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-22, although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-20 of Patent No. 11,144,938 anticipate claims 1-22 with the exception that claims 1-22 predict values of average income for a geographic region as opposed to purchasing propensity for groups of demographics. However, use of the same data processing technique for this different context would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pliha, which teaches 

	Claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of Patent Application No. 16/058,275 (reference application) in view of Pliha (US Patent No 7,954,698, June 7, 2011) Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-22, although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-22  of Patent Application No. 16/058,275 anticipate claims 1-22 with the exception that claims 1-22 predict values of average income for a geographic region as opposed to predicted values of take home pay for select populations. However, use of the same data processing technique for this different context would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pliha, which teaches predicting values of average income for a geographic regions as part of identifying targets for advertising. Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.

	Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of Patent No. 10,810,630 (reference application) in view of Pliha (US Patent No 7,954,698, June 7, 2011) Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-22, although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-36 of Patent No. 10,810,630 anticipate claims 1-22 with the exception that claims 1-22 predict values of average income for a geographic region as opposed to encountered income for signage locations within various locations. However, use of the same data processing technique for this different context would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pliha, which teaches predicting values of average income for a geographic regions as part of identifying targets for advertising. Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.

	Claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16/100,287 (reference application) in view of Pliha (US Patent No 7,954,698, June 7, 2011) Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-22, although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-20  of Patent Application No. 16/100,287 anticipate claims 1-22 with the exception that claims 1-22 predict values of average income for a geographic region as opposed to predicted values of employee tenure in relation to work scheduling and employee compensation. However, use of the same data processing technique for this different context would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pliha, which teaches predicting values of average income for a geographic regions as part of identifying targets for advertising. Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.

	Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of Patent No. 11,004,156 (reference application) in view of Pliha (US Patent No 7,954,698, June 7, 2011) Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-22, although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-2 of Patent No. 11,004,156 anticipate claims 1-22 with the exception that claims 1-22 predict values of average income for a geographic region as opposed to predicted income and predicted financial stress within different areas. However, use of the same data processing technique for this different context would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pliha, which teaches predicting values of average income for a geographic regions as part of identifying targets for advertising. Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.

	Claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent Application No. 16/100,328 (reference application) in view of Pliha (US Patent No 7,954,698, June 7, 2011) Although the ,conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-22, although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-18  of Patent Application No. 16/100,328 anticipate claims 1-22 with the exception that claims 1-22 predict values of average income for a geographic region as opposed to predicted employment values and workforce elasticity. However, use of the same data processing technique for this different context would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pliha, which teaches predicting values of average income for a geographic regions as part of identifying targets for advertising. Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.

	Claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16,459,821 (reference application) in view of Pliha (US Patent No 7,954,698, June 7, 2011) Although the ,conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-22, although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-20  of Patent Application No. 16,459,821 anticipate claims 1-22 with the exception that claims 1-22 predict values of average income for a geographic region as opposed to predicted employee turnover. However, use of the same data processing technique for this different context would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Pliha, which teaches predicting values of average income for a geographic regions as part of identifying targets for advertising. Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claim(s) 1-8 is/are drawn to methods (i.e., a process), claim(s) 9-14 is/are drawn to computer systems (i.e., a machine/manufacture), and claim(s) 15-22 is/are drawn to a persistent computer-readable storage media (i.e., a machine/manufacture). As such, claims 1-22 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 15) recites/describes the following steps; 
aggregating sample data regarding a plurality of factors associated with income and geographic location; 
performing iterative analysis on the sample data using learning to construct a predictive model; 
populating, using the predictive model, a database with predicted values of average income for a selected set of predefined geographic regions; 
converting the predicted values of average income in the database into percentages of observed values of average income for geographic regions within the selected set over a specified time period to create indices of average income;
and rank ordering the regions within the selected set according to their indices of average income

These steps, under its broadest reasonable interpretation, describe or set-forth modeling correlations between income factors and predicted incomed and analyzing income-related factors using the modeled correlations to derive expected average incomes (e.g., household incomes) for various geographic regions and comparing these predicted average incomes to actual average incomes for the regions to determine percentages of observed average incomes within a certain time period to create an average income index and raking the regions according to their indices for the purpose of identifying geographic regions that have higher actual avg. income than would be expected/predicted based on their income-related factors (e.g., because this may imply they have greater amounts of discretionary income) for the purpose of targeting the regions with advertising/marketing, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 9 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-implemented…by one or more processors” (claim 1)
“system comprising…a computer system; one or more processors running on the computer system” (claim 9)
“computer program product…comprising; a persistent computer-readable storage media…first program code, stored on the computer-readable storage media… second program code, stored on the computer-readable storage media… third program code, stored on the computer-readable storage media… fourth program code, stored on the computer-readable storage media… fifth program code, stored on the computer-readable storage media” (claim 15)
“ using machine learning” (claims 1, 2 6-8, 9, 10, 12-14, 15, 16, and 20-22)
“wherein the one or more processors comprise aggregated graphical processor units (GPU)” (claim 11)
The requirement to execute the claimed steps/functions using “computer-implemented…by one or more processors” (claim 1) and/or a “system comprising…a computer system; one or more processors running on the computer system” (claim 9) and/or a “computer program product…comprising; a persistent computer-readable storage media…first program code, stored on the computer-readable storage media… second program code, stored on the computer-readable storage media… third program code, stored on the computer-readable storage media… fourth program code, stored on the computer-readable storage media… fifth program code, stored on the computer-readable storage media” (claim 15) and/or “ using machine learning” (claims 1, 2 6-8, 9, 10, 12-14, 15, 16, and 20-22) and/or “wherein the one or more processors comprise aggregated graphical processor units (GPU)” (claim 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to see MPEP 2106.05(f)).
The recited additional element(s) of  “machine learning” (claims 1, 2 6-8, 9, 10, 12-14, 15, 16, and 20-22) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where computers are used to automate analysis as opposed to having humans do it . This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-5 and 17-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-5 and 17-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer-implemented…by one or more processors” (claim 1) and/or a “system comprising…a computer system; one or more processors running on the computer system” (claim 9) and/or a “computer program product…comprising; a persistent computer-readable storage media…first program code, stored on the computer-readable storage media… second program code, stored on the computer-readable storage media… third program code, stored on the computer-readable storage media… fourth program code, stored on the computer-readable storage media… fifth program code, stored on the computer-readable storage media” (claim 15) and/or “ using machine learning” (claims 1, 2 6-8, 9, 10, 12-14, 15, 16, and 20-22) and/or “wherein the one or more processors comprise aggregated graphical processor units (GPU)” (claim 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “machine learning” (claims 1, 2 6-8, 9, 10, 12-14, 15, 16, and 20-22) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Dependent claims 3-5 and 17-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-5 and 17-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	
	Examiner recommends positively reciting specific instance of machine learning that inherently require computers to perform (e.g., neural network, Bayesian network, decision trees, support vector machines, etc.,) in order to exclude those that humans are capable of executing without use of computers.



Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, 9-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 2, 10, and 16 recite the phrase "the rank ordering of average income." There is insufficient antecedent basis for this limitation in the claim. The independent claim(s) refer to rank ordering the regions according to their indices of average income, as opposed to rank ordering the average income itself. For the purpose of examination, the phrase “the rank ordering of average income for the selected set of regions to observed  average income for said regions over a second specified time period” will be interpreted as being “a rank ordering of the regions according to indices of average income over a second specified time period”.

	Claims 3 and 17 recite the phrase "categories of data applied to the machine learning predictive modeling." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “categories of data applied to the machine learning predictive modeling include at least one of” will be interpreted as being “the plurality of factors with which machine learning is used to construct the predictive model include at least one of”.

	Claim 9 is directed to “a…system, comprising: a computer system; one or more processors running on the computer system, wherein the one or more processors aggregate…perform…populate…”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the claimed system requires processors configured to perform these functions, or merely one or more processors capable of being used to perform these functions (in which case, any general purpose processor would anticipate the claimed invention as any general purpose processor would be capable, when configured with the right software, to perform these functions). The functions are embedded within a “wherein” clause, and appear to be drafted as an intended use of the processors. 
	Examiner recommends amending to explicitly state that the one or more processors are configured to perform these functions (e.g., via reading instructions stored on a memory that is also part of the claimed system).
	Dependent claims 10-14 are similarly rejected by virtue of their dependency on this claim.
	
	Claim 16 recite the phrase "the computer program product according to claim 14." There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the phrase “the computer program product according to claim 14” will be interpreted as being “the computer program product according to claim 15.”



Indication of Potentially Allowable Subject Matter

	Independent claims 1, 9, and 15 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112 (b) or (pre-AIA ) 2nd paragraph and to address the objections set forth in this Office action.
Similarly, dependent claims 2-8, 10-14, and 16-22 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112 (b) or (pre-AIA ) 2nd paragraph, and/or to address the objections set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101 and 35 U.S.C. 112 (a) or (pre-AIA ) 1st paragraph).

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Pliha (US Patent No 7,954,698, June 7, 2011);  Chwast et al. (US PG Pub No 2007/0100719 May 3, 2007); Koell et al. (US PG Pub No 2019/0164180 May 30, 2019); Kitts (US PG Pub No 2003/0009368 January 9, 2003); Haggerty (US PG Pub No 2006/0242050 October 26, 2006); Chauhan et al. (US PG Pub No 2017/0300948 October 19, 2017); “Learn how to go from Worst to First” (published on February 23, 2016 at https://listingdomination.com/services/auto-targeting/); and “Discretionary Spend Index” (published on April 19, 2017 at https://www.datamangroup.com/discretionary-spend-index/).

Pliha discloses estimating a households income based on bank account transactions and geographic location and comparing patterns within customer transaction data to average values and benchmarks identify households likely to have discretionary income in order to identify good targets for marketing/promotions. Also discloses comparing estimated income to actual income to determine estimation accuracy. 
Chwast discloses modeling consumer data to predict household spend capacity. Predicted capacity may be compared to actual spend amounts over time in order to re-calibrate the model in order to reduce error ([0061]).
Koell discloses analyzing data using machine learning to predict spending within a geographical region, and wherein the predicted spend is compared to actual spend in order to derive a weighting value to be applied to the prediction models/algorithms for those areas ([0079]-[0083]). The predictions may be used to measure the effect of advertising or targets for marketing. 
Kitts discloses analyzing transactional data using machine learning to predict the purchasing potential of customer in certain geographical areas via prediction of income. Suggests comparing predicted spending and potential purchasing to actual spending to determine people spending less than their potential in order to target these people with advertisements ([0120]-[0128]). 
Haggerty discloses modeling transaction data using machine learning to predict customer spend capacity in order to derive marketing targets.
Chauhan discloses modeling transaction data using machine learning to predict customer spend propensity and to score/rank geographical regions based on spend propensity score in order to derive marketing targets.

“Discretionary Spend Index” discloses a discretionary spend index value that can be derived for households based on economic data and, sales trends, housing data, unemployment data, overlaid on Experian database. The model is recalibrated iteratively. The household level scores can be used to identify marketing targets
As per claims 1, 9, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of steps recited. Specifically, the combination of “populating…using the predictive model, a database with predicted values of average income for a selected set of predefined geographic regions” and “converting… the predicted values of average income in the database into percentages of observed values of average income for geographic regions within the selected set over a specified time period to create indices of average income” followed by “rank ordering, by one or more processors, the regions within the selected set according to their indices of average income” would not have been obvious in light of the prior art. Many prior art reference disclose comparing predicted income to actual income, although they do so to determine model error and/or to recalibrate the model, not to derive an index value representing an inferred level of discretionary income that is then used to rank geographical regions. Claims 2-8, 10-14, and 16-22 depend upon claims 1, 9, or 15 and have all the limitations of claims 1, 9, or 15; and would be allowable for the same reason.  


Conclusion

	No claim is allowed


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621